DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Valli (Pub. No.: US 2017/0339372 A1; hereinafter Valli) in view of Williamson et al (Patent No.: Pub. No. US 2004/0104935 A1; hereinafter Williamson) and further in view of Ge et al (Pub. No.: US 2020/0184721 A1; hereinafter Ge)
               Consider claims 1, and 10,  Valli clearly shows and discloses a non-transitory computer readable medium and a method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises: determining, for each participant and multiple times during the 3D video conference, updated 3D participant representation information within the virtual 3D video conference environment; (paragraphs: 0005-0006, 0041); generating, for at least one participant and multiple times during the 3D video conference, an updated representation of a virtual 3D video conference environment, the updated representation of virtual 3D video conference environment represents the updated 3D participant representation information for at least some of the multiple participants (paragraphs: 0048 -0050, 0053-0054, 0055-0056 and fig. 8- fig. 9, label: “modify the site model”); however, Valli does not specifically disclose wherein the 3D participant representation information comprises a 3D model and one or more texture maps..
                In the same field of endeavor, Williamson clearly specifically disclose wherein the 3D participant representation information comprises a 3D model and one or more texture maps (paragraphs: 0057, 0076, and 0162).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Williamson into teaching of Valli for the purpose of providing information related to 3D participant.
      However Valli and Willamson do not teach generating, for at least one participant and multiple times during the 3D video conference, an updated representation of a virtual 3D video conference environment.
In the same field of endeavor, Ge clearly specifically disclose generating, for at least one participant and multiple times during the 3D video conference, an updated representation of a virtual 3D video conference environment (paragraphs: 0020).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Ge into teaching of Valli and Williamson for the purpose of generating, for display, the 3D hand mesh adjusted to model the pose and shape of the hand.             
               Consider claims 2 and 11, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, wherein the 3D model has separate parameters for shape, pose and expression (Valli: paragraphs: 0038; Williamson: paragraph: 0203 and 260).
               Consider claims 3 and 12, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, wherein each of the one or more texture maps are selected and/or augmented based on at least one out of shape, pose and expression (Valli: paragraphs: 0038; Williamson: paragraph: 0203 and 260).                            
                Consider claims 4 and 13, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, wherein each of the one or more texture maps are selected and/or augmented based on at least one out of shape, pose, expression and angular relationship between a face of the participant and an optical axis of a camera that captures an image of face of the participant (Valli: paragraphs: 0038, 0042, 0043, 0048, fig. 2A – fig. 3C fig. 8).      
                  Consider claims 5 and 14, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, comprising repetitively selecting for each participant, a selected 3D model out of multiple 3D models of the participant; and smoothing a transition from one selected 3D model of the participant to another 3D model of the participant (3D reconstructed) (Valli: paragraphs: 0037, 0048 -0050, 0053-0054, and fig. 4. fig. 9, label: “modify the site model”; Williamson: paragraphs: 0113 and 0332 and fig. 8-fig. 9).      
               Consider claims 6 and 15, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, wherein the determining, for each participant, of the updated 3D participant representation information comprises using one or more neural network for determining the updated 3D participant representation information (Valli: paragraphs: 0034, 0042, 0043, and fig. 9; Ge: paragraphs: 0015, 0020 - 0022).                      
Consider claims 7 and 16, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, wherein the determining, for each participant, of the updated 3D participant representation information comprises using multiple neural networks for 639480-US4 determining the updated 3D participant representation information, wherein different neural networks of the multiple neural networks are associated with different circumstances (Ge: paragraphs: 0015, 0020 – 0022, and 0067).  
Consider claims 8 and 17, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, wherein the determining, for each participant, of the updated 3D participant representation information comprises using multiple neural networks for determining the updated 3D participant representation information, wherein different neural networks of the multiple neural networks are associated with different resolutions (Ge: paragraphs: 0015, 0020, 0061 and 0067).   
Consider claims 9 and 18, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, comprising selecting an output of at least one neural network of the multiple neural networks based on a required resolution (Ge: paragraphs: 0015, 0020, and 0075).    
Consider claim 19, Valli, Williamson, and Ge clearly show the method and the non-transitory computer readable medium, comprising repetitively selecting for each participant, a selected 3D model out of multiple 3D models of the participant; and smoothing a transition from one selected 3D model of the participant to another 3D model of the participant; wherein the smoothing is executed by imposing temporal constraints on a neural network used to generate the multiple 3D models (Valli: 0053-0054, 0073, and fig. 4. fig. 9, label: “modify the site model” and Ge: paragraphs: 0015, 0020, 0061 and 0067).   
Consider claim 20, Valli, Williamson, and Ge clearly show the method, wherein the different circumstances are different image acquisition conditions/ position component (Ge: paragraphs: 0102).    
Consider claim 21, Valli, Williamson, and Ge clearly show the method, wherein the different circumstances are different participant directions of gaze/ eye tracking (Ge: paragraphs: 0102).    
Consider claim 22, Valli, Williamson, and Ge clearly show the method, wherein the different circumstances are different participant expressions/facial expressions (Ge: paragraphs: 0102).    
Consider claim 23, Valli, Williamson, and Ge clearly show the method, wherein the different circumstances are different combinations of (a) image acquisition conditions/position component, (b) participant directions of gaze/eye tracking, and (c) different participant expressions/facial expressions (Ge: paragraphs: 0102).    
Consider claim 24, Valli, Williamson, and Ge clearly show the method, comprising detecting that a first participant gazes at a second avatar that represents a second participant; and wherein the updated 3D participant representation information for at least some of the multiple participants comprises a first avatar of the first participant that gazes at the second avatar; wherein the first participant and the second participant belong to the multiple participants (Valli: paragraphs: 0034 – 0035, 0042, 0043, 0050 and fig. 8).    




Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on March 21, 2022. Applicants added new claims 19-24. Claims 1-24 are now pending in the present application.

          Applicant argues on the Applicant’s Response that "The current application claims priority from US provisional patent serial number 63/023,836 filing date May 12 2020 - which preceded the publication date of Ge - therefore Ge cannot be used a prior art reference - and the 35 USC 103 rejection of claims 1-18 should be withdrawn - and claims 1-18 should be allowed.” Moreover, Applicant argues that Valli, Williamson, and Ge failed to teach claims 5 and 14.

          The Examiner respectfully disagrees with Applicants’ arguments, the filing date of Ge reference was December 05, 2018 which is before the current application claims priority date May 12, 2020. Applicant needs to look at the filing date of the prior art for determining the validity of the prior art. Regarding claim 5, Valli teaches multiple users, not extracted from their physical scene, are compiled into a single virtual representation. In some embodiments, a user may be represented both as a 3D representation and as an avatar (paragraphs: 0053-0054, and fig. 4. fig. 9, label: “modify the site model”). Moreover, Valli shows moving from a first virtual viewpoint to the second virtual viewpoint results in a smooth transition from the first perspective projection stream to the second perspective projection stream (paragraph 0073). As a result, Valli, Williamson, and Ge teach claims 5 and 14.


                 
Conclusion                        
            
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656